Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered June 4, 1993, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fourth degree.
In satisfaction of a five-count indictment charging him with various drug-related crimes, defendant pleaded guilty to attempted criminal possession of a controlled substance in the fourth degree and was sentenced as a predicate felon to a prison term of 21/2 to 5 years. He argues that the sentence imposed by County Court is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a lengthy record of drug-related crimes and was charged with five such crimes in the present indictment. In view of this, as well as the fact that defendant agreed to the sentence as part of the plea bargain, we find no reason to disturb the sentence imposed by County Court.
*755Mercure, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.